Citation Nr: 0805433	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-27 131	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico

THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2. Entitlement to service connection for burn scars of the 
right wrist. 

3. Entitlement to service connection for residuals of 
rheumatic fever, to include erectile dysfunction and 
sterility.  

4. Entitlement to service connection for Reiter's syndrome, 
claimed as due to a contamination injection.  

5. Entitlement to service connection for residuals of 
pneumonia, to include chronic pleural effusion.  

6.  Entitlement to service connection for residuals of an eye 
injury, claimed as due to an explosion.  


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The appellant was in the Army National Guard from January to 
October 1963; the California Army National Guard from October 
1963 to March 1969; the U.S. Army Reserves from March to 
October 1969; and the New Mexico Army National Guard from 
January 1979 to March 1983.  He had verified active duty for 
training (ACDUTRA) in the California Army National Guard from 
February 8, 1963, to August 7, 1963, in August 1964, August 
1965, August 1966, July 1967, and July 1968.  His service 
records also indicate that he was ordered to temporary state 
active duty from August 14th to August 16th 1965, for Watts, 
Los Angeles, California, Riot Control.  Also, was ordered to 
temporary state active duty from February 2nd to February 13th 
1980 at Santa Fe, New Mexico, to quell a prison riot.  An 
August 2006 Decision Review Officer's Conference Report 
indicates that the appellant also reported having served in 
the Air National Guard from March 1983 to March 1984 but that 
none of his claims pertained to that time.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

In August 2007, the appellant testified at a local RO hearing 
(travel Board hearing) before the undersigned Acting Veterans 
Law Judge sitting at Albuquerque, New Mexico.  A transcript 
of that proceeding is of record.  

At the August 2007 travel Board hearing the appellant 
testified that at some unspecified time he had had an MRI 
done because of chronic pain and the MRI had found some kind 
of pathology (which the appellant did not clarify).  Page 12 
of the transcript of that hearing.  It was pointed out by the 
undersigned that there was no such issue now before the 
Board.  The appellant testified that the records he was 
submitting at the hearing indicated that he had had problems 
with his legs and feet and had either a back injury or 
problems with his back muscles.  Page 12.  
Since these claims have not been adjudicated by the RO, they 
are referred to the RO for clarification and initial 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the August 2007 travel Board hearing the appellant 
submitted evidence and indicated that he did not waive 
initial consideration of that evidence by the RO.  Generally 
see 38 C.F.R. § 20.1304(c) (2007).  He subsequently signed a 
written waiver of initial RO consideration of that additional 
evidence.  Some of these records are only duplicate copies of 
service medical records.  However, some of the additional 
evidence was not previously on file.  

A complete copy of the appellant's claim file was forwarded 
to him in February 2006.  However, since then records from 
the Social Security Administration and additional service 
records have been received.  The RO wrote the appellant's U. 
S. Senator in January 2007 stating that if the appellant 
desired copies of his record received after February 2006 he 
would have to send a written request to the RO and if he 
wanted copies of his VA treatment records he need to contact 
the VA Medical Center in Albuquerque, New Mexico.  From a 
review of the claim file it does not appear that the 
appellant has made any such additional request.  However, if 
he does desire such copies he should make that request to the 
RO, as noted above.  

Service Medical Records

A January 1963 report of examination for enlistment in the 
Army National Guard and adjunct medical history questionnaire 
were negative.  The appellant was treated in February 1963 at 
Fort Polk, Louisiana, for ankle pain, and in March 1963 for a 
cold with loss of voice and an ear ache.  He was treated 
again in April 1963 for an upper respiratory infection.  A 
July 1963 separation examination and adjunct medical history 
questionnaire were negative.  

A March 1968 general physical examination and adjunct medical 
history questionnaire were negative except that it was noted 
in the medical history questionnaire that the appellant had 
been hospitalized for 11 days in March 1963 while on ACDUTRA 
at Fort Polk, Louisiana, for pneumonia.  

A January 1979 enlistment examination and adjunct medical 
history questionnaire were negative except that the 
appellant's treatment in "February" 1963 at Fort Polk, 
Louisiana, for pneumonia was noted.  

A January 1983 general physical examination was negative.  In 
an adjunct medical history questionnaire it was reported that 
the appellant had or had had rheumatic fever and was 
currently taking penicillin.  Also, treatment for pneumonia 
in February 1963 at Fort Polk, Louisiana for pneumonia was 
noted, as was his hospitalization in 1982 at Anna Kaseman 
Hospital when treated by Dr. Herman.  It was reported that he 
had had rheumatic fever in 1981 and was still on penicillin.  

Travel Board Hearing

At the travel Board hearing the appellant testified that he 
was treated at Fort Polk, Louisiana, and the treating 
physician stated that he wanted to see the appellant before 
the appellant left that post because he wanted to tell the 
appellant that he had a disability but the appellant was only 
there for training and left before being able to see that 
physician again.  Page 3 of the transcript.  The appellant 
testified that at Fort Polk, he had been hospitalized in 
about February or March 1963 and the records of that 
hospitalization were not now on file.  He believed that the 
records might be on microfiche.  Page 4.  

While undergoing basic training at Fort Polk, Louisiana, two 
of the appellant's service comrades were brothers from New 
Mexico, but despite having some records pertaining to these 
brothers, he was now unable to locate them.  Pages 4 and 5.  

With respect to PTSD, the appellant testified that he had 
nightmares from his hospitalization (apparently in 1963) and 
that a physician had informed him that he had almost died 
during that hospitalization.  Page 5.  Additional stressors 
were riots in Watts, Los Angeles, California, in 1985 and 
also riots in Santa Fe, New Mexico, when he was with the 
National Guards of California and New Mexico.  Also, while on 
two weeks of ACDUTRA in California he had been in an accident 
(when a gas cooking stove exploded).  Page 6.  Dr. Javier had 
rendered a diagnosis of PTSD.  Also, a witness to an 
explosion in Barstow, California had submitted a statement 
that was on file.  Page 6.  

The appellant testified that he had a small burn scar on his 
right wrist from the explosion of a cook stove.  Page 7.  He 
testified that he believed that he had had rheumatic fever.  
Pages 7 and 8.  In reviewing his service medical records he 
found that they showed that he had a fever and that his feet 
hurt and it was his understanding that this meant that he had 
had rheumatic fever.  Page 8.  He testified that he had 
Reiter's syndrome due to contamination shots.  Page 8.  In 
response to being questioned about whether any physician had 
ever diagnosed rheumatic fever or Reiter's syndrome, the 
appellant testified that he had informed Dr. Roselli, a 
rheumatologist, about his military experiences but that 
physician could not now be located.  Page 9.  The appellant 
indicated that he would make additional efforts to locate Dr. 
Roselli.  Pages 9 and 10.  

As to pneumonia, the appellant testified that when he was 
hospitalized in 1963 at Fort Polk he had been told by nurses 
that he had pneumonia but he had not gotten to see a 
physician at that time.  He now had difficulty breathing.  
Page 10.  His residuals of an eye injury were due to the 
explosion of a cook stove in 1966, while he was wearing 
glasses.  Pages 10 and 11.  [A September 2005 service 
comrade's statement indicates this was in August 1966 at Camp 
Roberts, California.] He felt that he had come down with 
rheumatic fever in 1980 or 1981.  He had been told by a 
physician that if he had another bout of rheumatic fever it 
might kill him.  He was now precluded from engaging in 
anything requiring physical effort.  Page 11.  

The appellant also testified that in 1991 he went to a 
hospital in Albuquerque but had been refused admission 
purportedly because he was not a veteran and they had no 
medical records of him.  At that time, in 1991, people at the 
hospital had indicated that there had not been any hospital 
in Fort Polk, Louisiana.  The appellant requested that these 
records be obtained.  Page 11.  

At the hearing it was noted that consideration would be given 
to attempting to obtain medical records directly from a 
military hospital in Fort Polk, Louisiana.  The appellant 
also requested that service medical records in 1966 from Fort 
Irwin or San Luis Obispo, California, be sought.  Page 13.  

Additional Matters

In this case, there had been no formal finding by the RO that 
any service medical records are unavailable and can not be 
located.  

On the other hand, the appellant has not provided sufficient 
information as to the dates and places of treatment for the 
claimed disorders.  Rather, he has provided only vague 
information and, so, should be request to provide clarifying 
information.  

In September 2005 the appellant reported that after his 
initial hospitalization in March 1963 in Fort Polk he was 
transferred by ambulance to Fort Benning, Georgia, but his 
records never showed up and others had to make up a dummy 
file record so that he could get paid.  So, a search for 
service medical records of his treatment at Fort Benning, 
Georgia, should also be made.

The appellant alleges that two of his several stressors, 
purportedly giving rise to PTSD, consist of his duty in 
quelling a riot in Watts, Los Angeles, California, and in 
quelling a state prison riot in Santa Fe, New Mexico.  The RO 
has determined that the appellant's service during these 
periods does not constitute recognizable service for the 
purpose of constituting stressors giving rise to PTSD.  
Generally see Allen and Key v. Nicholson, Nos. 04-0449 and 
04-1304, slip op. (U.S. Vet. App. March 16, 2007) 
(circumstances of quelling a prison riot in Santa Fe in 
February 1980 during state duty for a National Guardsman did 
not constitute recognizable service for the purpose of being 
a PTSD stressor).  

A Vet Center mental health social worker reported in August 
2006 that the President of the United States had activated 
the appellant's National Guard unit.  This is not documented 
in the record.  Rather, the service personnel records 
affirmatively show that the appellant was ordered to "Temp 
State AD" for that period.  

In this regard, a July 2003 Vet Center report indicates that 
in addition to rheumatic fever secondary to pneumonia (in 
1963) the appellant had Reiter's syndrome from exposure to 
blood in a prison riot.  Reiter's disease or syndrome "is 
defined as 'a triad of symptoms of unknown etiology 
comprising urethritis ([inflammation of the urethra]) 
conjunctivitis, and arthritis (the dominant feature) ... 
chiefly affecting young men, and usually running a self-
limited but relapsing course'."  Tozian v. Derwinski, 3 Vet. 
App. 268 (1992).  However, in light of the above, to the 
extent that the appellant is claiming service connection for 
Reiter's syndrome due to such exposure, as opposed to being 
due to a contamination injection (see VAOGC 4-2002), that 
period of service is not recognizable for VA purposes.  

However, the appellant also alleges that a life-threatening 
illness for which he was hospitalized in 1963 and his 
injuries in 1966 when a gas stove exploded also constitute 
stressors giving rise to PTSD.  A Vet Center mental health 
social worker reported in August 2006 that the appellant had 
PTSD which was of "multiple origins," citing in part the 
incident of a gas cooking stove exploding.  

Records of January and May 2006 from a Vet Center indicate 
that a psychological report had been prepared as a result of 
a Workman's Compensation claim made by the appellant.  
Records pertaining to his Workman's Compensation claim are 
not on file but since they pertain, at least in part, to 
matters of a psychological nature and in light of his claim 
for service-connected for PTSD, they should be obtained.  

An August 2006 Decision Review Officer's decision noted that 
the appellant reported having been treated by a Dr. Woodyard 
after burning his face and wrist when a gas cooking stove 
exploded.  The appellant was to be furnished a release to 
obtain those record.  However, the record is not clear that 
he was furnished such a release form.  


Accordingly, the case is REMANDED for the following action:

1.  The appellant should be requested to clarify 
whether the explosion of a cook stove occurred in 
August 1996 (as indicated by a service comrade) 
and, if so, whether it occurred at Camp Roberts or 
Camp Irwin and in or near Barstow or San Luis 
Obispo, California.  

He should be requested to provide as much 
clarifying information as possible as to the 
inclusive dates of treatment and all places of 
treatment for injury(ies) and residuals stemming 
from that accident. 

The RO should take the appropriate steps to ensure 
that all efforts are undertaken to locate service 
medical records, if any, pertaining to treatment 
of the appellant in February or March 1963, when 
he states he was hospitalized, at Fort Polk, 
Louisiana, as well as any subsequent transfer from 
Fort Polk to Fort Benning, Georgia, and as to any 
burn injury in July or August 1966 at Camp Roberts 
or any other site. 

2.  The RO should make a formal finding as to the 
available for service medical records pertaining 
to hospitalization and treatment of the veteran in 
February or March 1963 as well as to alleged 
treatment for burn injuries sustained in about 
August 1966.  

3.  Ask the appellant to clarify whether all 
private clinical or official records are now on 
file.  With respect to any such records that are 
not on file, request that he complete and return 
the appropriate releases (VA Form 21-4142s) for 
the medical records of each private care provider 
since military service.  

Specifically, the appellant should be asked if he 
has now been able to locate Dr. Roselli.  

He should be requested to provide current 
addresses for obtaining records from: 

Dr. Woodyard; 

The Anna Kaseman Hospital in 1982;

Dr. Herman (who treated the appellant at the Anna 
Kaseman Hospital);

If he responds in the positive, he should be 
requested to complete and return the appropriate 
releases (VA Form 21-4142s) for the medical 
records of Dr. Roselli since military service.

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the appellant appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2007).   

*This should include, but is not limited to, 
requesting that the veteran submit copies of all 
records in his possession that the appellant has 
not previously submitted.   

4. The RO should obtain all records of the 
appellant's attempts to seek admission to a VA 
hospital in 1991 in Albuquerque, New Mexico.  

5.  The appellant should be requested to provide 
as much identifying information as possible 
concerning the Workman's Compensation claim which 
was noted in clinical records in 2006.  This 
should include the claim number or other 
identifying information as to that claim as well 
as all clinical sources involved in treatment or 
evaluation relevant to either such injury or such 
claim.  Obtain any workman's compensation decision 
and all associated records.  

6.  Schedule the appellant for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of any current disability of 
the eyes that he now has.  

Specific attention of the examiner is drawn to the 
allegations of having residuals of an eye injury 
from the purported explosion of a gas stove and to 
having Reiter's syndrome, allegedly due to a 
contamination injection.  
 
The examiner should express an opinion as to the 
nature, time of onset, and etiology of the 
appellant's disability(ies) of the eyes.  
Specifically, the examiner should render an 
opinion as to whether it is at least as likely as 
not that any ocular disorder that the appellant 
now has is due to a purported explosion of a gas 
stove or to a contamination injection.  

Discuss the rationale of the opinion, whether 
favorable or unfavorable.  If however, no opinion 
can be rendered, please explain why this is not 
possible.  

It is absolutely imperative that the examiner have 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  

All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.   

7.  Schedule the appellant for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of any residuals of rheumatic 
fever that he now has.  

The examiner should express an opinion as to the 
nature, time of onset, and etiology of the 
appellant's residuals of rheumatic fever, if any, 
to include erectile dysfunction and sterility.  
Specifically, the examiner should render an 
opinion as to whether it is at least as likely as 
not that any residuals of rheumatic fever that the 
appellant now has, if any, are due to rheumatic 
fever which had its onset during a period of 
ACDUTRA (please note that service connection is 
warranted only for injury and not disease which 
occurred during INACDUTRA). 

Discuss the rationale of the opinion, whether 
favorable or unfavorable.  If however, no opinion 
can be rendered, please explain why this is not 
possible.  

It is absolutely imperative that the examiner have 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  

8.  Schedule the appellant for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of any residuals of pneumonia, 
to include chronic pleural effusion, that he now 
has.  

The examiner should express an opinion as to the 
nature, time of onset, and etiology of the 
appellant's residuals of pneumonia, if any.  
Specifically, the examiner should render an 
opinion as to whether it is at least as likely as 
not that any residuals of pneumonia that the 
appellant now has, if any, are due to pneumonia 
which had its onset during a period of ACDUTRA 
(please note that service connection is warranted 
only for injury and not disease which occurred 
during INACDUTRA). 

Discuss the rationale of the opinion, whether 
favorable or unfavorable.  If however, no opinion 
can be rendered, please explain why this is not 
possible.  

It is absolutely imperative that the examiner have 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  

9.  Schedule the appellant for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of any PTSD that he now has.  

The examiner should express an opinion as to the 
nature, time of onset, and etiology of the 
appellant's PTSD, if any.  Specifically, the 
examiner should render an opinion as to whether 
it is at least as likely as not that any PTSD is 
due to the severity of the veteran's illness in 
1963 or to an explosion of a gas stove in 1966, or 
both.  

Note that circumstances or events during the 
quelling of riots in Watts and a state prison riot 
during any period of State service may NOT be 
considered for VA purposes to be a stressor.  

Discuss the rationale of the opinion, whether 
favorable or unfavorable.  If however, no opinion 
can be rendered, please explain why this is not 
possible.  

It is absolutely imperative that the examiner have 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  

10. Thereafter, review the claims file.  If any 
development is incomplete, or if the examination 
report does not contain sufficient information, 
take corrective action before readjudication.  38 
C.F.R. § 4.2 (2006); Stegall v. West, 11 Vet. 
App. 268 (1998).  

11. Thereafter, readjudicate the claims.  If the 
benefits sought on appeal remain denied, prepare a 
Supplemental Statement of the Case and send it to 
the appellant.  Also, provide an appropriate 
period of time to respond.   

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

